Opinion issued August 12, 2004












 In the
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01204-CR
____________

RICKY GARCIA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 945564



 
MEMORANDUM  OPINION
               Appellant, Ricky Garcia, pleaded guilty to burglary of a building without
a plea bargain agreement.  The trial court sentenced him to confinement for two years. 
Appellant filed a timely pro se notice of appeal.
               We abated the appeal and remanded the case to the trial court for an
indigency hearing on February 12, 2004.  The hearing was conducted on June 7,
2004, and a supplemental reporter’s record has been filed.
               Appellant’s trial counsel, Ralph Martinez, was present for the hearing, but
appellant did not appear.  The trial judge stated on the record that appellant had
served his sentence and been released from the Texas Department of Criminal
Justice—Institutional Division, and that his whereabouts were unknown.  Martinez
stated that he spoke with appellant three times after the notice of appeal was filed, and
on each occasion appellant indicated that he did not want to proceed with the appeal. 
Martinez also stated that his attempts to locate appellant since his release from
confinement had been unsuccessful.  The trial court concluded that appellant did not
wish to pursue the appeal.
               We may consider an appeal without briefs if the trial court has found that
the appellant no longer desires to pursue the appeal.  Tex. R. App. P. 38.8(b)(4).  As
of the date of this opinion, no brief has been filed in this Court.  Accordingly, we
consider this appeal without briefs.
               There is nothing but the clerk’s record presented for review.  We have
reviewed the record for fundamental error and find none.  See Carroll v. State, 75
S.W.3d 633, 634 (Tex. App.—Waco 2002, no pet.); Ashcraft v. State, 802 S.W.2d
905, 906 (Tex. App.—Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708,
708-09 (Tex. App.—Corpus Christi 1987, no pet.).
               We affirm the judgment.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2.(b).